                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION


 CHATHAM COUNTY HOSPITAL
 AUTHORITY, GEORGIA,

                Plaintiff,                                  CIVIL ACTION NO.: 4:19-cv-86

        v.

 AMERISOURCEBERGEN DRUG
 CORPORATION, et al.,

                Defendant.


                                            ORDER

       Before the Court is the Plaintiff’s Notice of Voluntary Dismissal filed on April 22, 2019,

stating that the Plaintiff voluntarily dismisses the referenced action. (Doc. 3.) Therefore, pursuant

to Federal Rule of Civil Procedure 41(a)(1), the Court DISMISSES this action WITHOUT

PREJUDICE. The Clerk is hereby authorized and directed to CLOSE this case.

       SO ORDERED, this 7th day of May, 2019.




                                       R. STAN BAKER
                                       UNITED STATES DISTRICT JUDGE
                                       SOUTHERN DISTRICT OF GEORGIA
